DETAILED ACTION
	Claims 1-5, 7-32, 34-48, 51, and 52 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-48.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Markus Bergauer on 4 February 2021.
The application has been amended as follows: 
1.	 Amend claim 1 by inserting an “or” after the phrase “
    PNG
    media_image1.png
    33
    256
    media_image1.png
    Greyscale
”.
2.	Amend claim 3 by deleting “, -C1-6alkylene-O-C1-6alkyl”.
3.	Cancel claim 6.
4.	Amend claim 7 to depend on claim 1 instead of claim 6.
5.	Amend claim 31 by deleting “spiroheterocycloalkyl groups have 1, 2, 3, or 4 heteroatoms” and replace with “spiroheterocycloalkyl groups have 1, 2, or 3 heteroatoms”.
6.	Cancel claim 33.
7.	Amend claim 34 by deleting “spiroheterocycloalkyl groups have 1, 2, 3, or 4 heteroatoms” and replace with “spiroheterocycloalkyl groups have 1, 2, or 3 heteroatoms”.
8.	Amend claim 44 by inserting the phrase “mediated by a KRAS, HRAS or NRAS G12C mutation” after the term “cancer” in line 1.
9.	Cancel claims 49 and 50.
10.	Amend claim 51 by inserting the phrase “mediated by a KRAS, HRAS or NRAS G12C mutation” after the term “cancer” in line 1.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (I) and methods of use.  The novel and nonobvious aspect of this invention involves the formula (I) and the specific substituents on the formla (I).  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					11 February 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600